Citation Nr: 1012011	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.


FINDING OF FACT

The Veteran's skin condition was incurred in, or caused by, 
his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
condition have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(a). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for a skin 
condition.  This award represents a complete grant of the 
benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3. 303(b).  
A veteran may also be granted service connection for any 
disease initially diagnosed after discharge, but only if all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  PCT is among those diseases that are 
associated with herbicide exposure for purposes of the 
presumption. 

Service connection may also be granted for certain chronic 
diseases, including systemic lupus erythematosus, when such 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay evidence is competent when it conveys 
matters that can be observed and described by a lay person 
such that specialized education, training, or experience is 
not required, and the evidence is provided by a person who 
has personal knowledge of the facts or circumstances.  38 
C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he suffers from a skin condition of 
prophyria cutanea tarda (PCT) due to herbicide exposure in 
service.  Specifically, he testified that he began having 
problems with his skin within months of returning home from 
service in Vietnam, and that his medical records indicate a 
diagnosis of PCT.  

Although the Veteran did not expressly claim service 
connection for lupus erythematosus, the issue of entitlement 
to service connection for lupus erythematosus is part of the 
Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  Here, a pathology report from June 1995 noted that 
the nucleolar pattern seen was consistent with lupus, among 
other conditions, VA treatment records show that the 
Dermopathologist's biopsy report in December 2007 favored 
lupus as the diagnosis, and this diagnosis was confirmed at 
the June 2008 VA examination.  

The Veteran's service medical records are absent any mention 
of treatment for a skin condition, and the Veteran does not 
allege that he experienced any symptoms while in service.  
Rather, he asserts that his symptoms began within a year 
after separation from service, and this assertion is 
corroborated by his physician, who submitted a statement 
explaining that while the records requested by VA were 
destroyed due to water damage several years ago, the 
physician clearly remembers treating the Veteran for his 
condition between the fall of 1968 and early 1969.  His 
physician describes these conditions as consisting of a rash 
on the chest and neck, and a thinning of the skin on the back 
of the neck that appeared to be a blister.  The Veteran was 
treated with topical ointment and referred to a 
dermatologist. 

Private treatment records from June 1995 show a preliminary 
diagnosis of chronic photodermatitis.  A subsequent pathology 
report issued later that month was positive for antinuclear 
antibodies (ANA), with a pattern consistent with scleroderma, 
lupus, Sjorgren's Syndrome, and Raynaud's phenomenon.  
Additional studies were recommended, as appropriate.  The 
report also notes that the expected value for a positive ANA 
test for lupus in the sample population was 95%.  

Pathology results from April 2008 are consistent with a 
diagnosis of lupus erythematosus as well.  The report 
indicates that the epidermal and superficial dermal 
histologic features are consistent with a diagnosis of lupus, 
but the deep dermal infiltrate usually seen with that 
condition was not present.  However, the presence of 
prominent superficial scarring tended to suggest older 
"almost burned out" lupus.  

In June 2008, the Veteran was provided with a VA examination 
in order to clarify his diagnosis.  The examiner reviewed the 
claims file and the Veteran's history, and found that the 
record supported a diagnosis of lupus erythematosus.  The 
examiner did not find that a diagnosis of PCT was supported 
as two dermatologist reports and two biopsies have found no 
clinical evidence of PCT.  

After carefully reviewing the evidence on file, and resolving 
the doubt in the Veteran's favor, the Board finds that 
Veteran is currently diagnosed with lupus erythematosus, that 
competent and credible evidence from the Veteran and his 
private physician indicates that his skin condition 
manifested within one year of separation.  Therefore, service 
connection for a skin condition is warranted. 

The Board notes that the Veteran alleges that he is currently 
diagnosed with PCT and should be service connected on the 
basis of exposure to herbicides.  As the Board finds that the 
Veteran's current symptoms and manifestations of a skin 
condition are encompassed by his present diagnosis of lupus 
erythematosus, further discussion of this matter is not 
warranted. 

ORDER

Service connection for a skin condition is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


